      Case 4:20-cv-00203-SWW-JTR Document 20 Filed 05/14/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY                                                         PETITIONER
ADC # 099718

v.                               No. 4:20-cv-00203-SWW-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction,
Arkansas Department of Correction                                   RESPONDENT

                                             ORDER

       The Court has reviewed the Recommended Partial Disposition (“Recommendation”)

from United States Magistrate Judge J. Thomas Ray. No objections have been filed, and the

time for filing objections has passed. After careful review of the Recommendation, the Court

concludes that it should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED that:

       1.      Ricky Ashley’s Motion for Recusal, Doc. 6, is DENIED and the Notice of

Recusal is STRICKEN from the record.

       2.      Ricky Ashley’s Motion to Amend Petition for Writ of Habeas Corpus, Doc. 9, is

DENIED and the proposed Amended Petition, Doc. 9, is STRICKEN from the record.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this Order

would not be taken in good faith.

       IT IS SO ORDERED this 14th day of May, 2020.


                                             Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
